DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest an image processing apparatus to acquire first normal line information indicating a first normal line distribution which is a normal line distribution in a shooting range and normal line error information indicating a normal line error region in which an error has occurred in the first normal line distribution, and to generate second normal line information by performing smoothing processing on a normal line of the normal line error region in the first normal line distribution as required by the claims of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Ohba (US 2019/0213739 A1) discloses an information processing apparatus (see abstract) acquiring a normal line information of a target object (paragraph 0037) and wherein a normal line distribution acquisition section 62 (paragraph 0072) determines information on a surface of an object, wherein error or noise can be suppressed (paragraph 0076), but Ohba does not teach or suggest wherein normal line error information is expressly calculated and wherein information regarding a second normal line distribution is generated by performing smoothing processing on a normal line of the normal line error region in the first normal line distribution as required by the claims of the instant application. 
Yoshii (US 2015/0189144 A1) discloses an information processing apparatus (see abstract) evaluating the normal direction distribution of observation points (paragraph 0053, 0070-0071) and having error tolerance (paragraph 0070, Fig. 4), but Yoshii does not teach or suggest wherein normal line error information is expressly calculated and wherein information regarding a second normal line distribution is generated by performing smoothing processing on a normal line of the normal line error region in the first normal line distribution as required by the claims of the instant application.
Inoue (US 2017/0206704 A1) discloses an image processing apparatus to acquire distance information of an object to acquire surface normal information (paragraph 0030) using virtual light sources (paragraph 0029) but Inoue does not teach or suggest wherein normal line error information is expressly calculated and wherein information regarding a second normal line distribution is generated by performing smoothing processing on a normal line of the normal line error region in the first normal line distribution
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696